Citation Nr: 0627154	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  00-12 323A	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low 
back disability.

2.  Entitlement to a rating in excess of 20 percent for a 
postoperative left wrist disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1983 to February 1992.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from February 
1999 and June 2001 rating decisions.  The February 1999 
rating decision denied a rating in excess of 10 percent for 
the left wrist disability, and the June 2001 rating decision 
granted an increased, 20 percent, rating for the low back 
disability.  In April 2000, a hearing was held before a 
hearing officer at the RO.  In October 2004 the RO increased 
the rating for the left wrist disability to 20 percent, 
effective from January 2000, and also awarded a temporary 
total (100 percent) rating for convalescence following 
surgery from February 5, 2002, to March 31, 2002.  The 
veteran has not disagreed with the effective dates assigned.  
The veteran has not expressed satisfaction with the rating, 
and the appeal continues.  AB v. Brown, 6 Vet. App. 35 
(1993).  In December 2004, the veteran testified at a Travel 
Board hearing before the undersigned.  A transcript of the 
hearing is of record.  In March 2005 the case was remanded 
for additional development.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
symptoms consistent with pronounced disc disease, including 
demonstrable spasm and pain radiating to the right lower 
extremity with little intermittent relief.  

2.  The veteran's left (minor) wrist disability is not shown 
to be ankylosed in a worse than favorable position.


CONCLUSIONS OF LAW

1.  A 60 percent rating is warranted for the veteran's 
service connected low back disability. 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes (Codes) 5292, 5293, 5295 (effective prior to 
September 23, 2002), Code 5293 (effective prior to September 
26, 2003), Codes 5237, 5243 (effective September 26, 2003).

2.  A rating in excess of 20 percent is not warranted for the 
veteran's service connected left wrist disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.71a, Codes 5214, 5215 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Significantly, the initial adjudication in one of the matters 
preceded enactment of the VCAA.  In Pelegrini, supra, the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
where notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial adjudication; instead, the claimant had 
a right to timely content-complying notice and proper 
subsequent VA process.  July 2001, April 2005, September 
2005, and December 2005 correspondence from the RO advised 
the veteran of his and VA's responsibilities in the 
development of the claims, to submit any pertinent evidence 
in his possession (April 2005 letter, at p. 2), and of 
evidence needed to support his claims.  April 2000 and 
November 2002 statements of the case (SOCs) and October 2002 
and March 2006 supplemental SOCs (SSOCs) outlined regulations 
implementing the VCAA, and also notified the veteran of what 
the evidence showed, of the governing legal criteria, and the 
basis for the denial of the claims.  While he was not 
provided notice regarding effective dates of awards (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), he is 
not prejudiced by lack of such notice.  The purpose of such 
notice was met when effective dates were assigned for the 
rating increases, and the veteran was advised of his 
appellate right. As the veteran has received all critical 
notice, has had ample opportunity to respond/supplement the 
record after notice was given, and as the claims was 
thereafter adjudicated, he is not prejudiced by any technical 
notice timing or content defect that may have occurred 
earlier along the way, nor is it otherwise alleged.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  Evidentiary 
development is complete to the extent possible.  In March 
2006, the veteran informed the RO that he had no additional 
evidence to submit.  It is not prejudicial to the appellant 
for the Board to proceed with appellate review.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   

II. Factual Background

On August 1998 VA examination, it was noted that the veteran 
was right-handed.  He had a history of the left wrist 
surgeries.  He complained of wrist pain and stiffness, and 
reported that the symptoms were mild on a daily basis and 
that he had a throbbing, achy feeling two to three times a 
week.  He decreased his daily activities using the left 
wrist. and did not participate in sports involving the wrist.  
On examination, there was no redness, swelling, or effusion 
of the left wrist.  The veteran complained of tenderness on 
range of motion studies.  Dorsiflexion of the left wrist was 
from zero to 20 degrees, palmar flexion was from zero to 20 
degrees, radial deviation was from zero to 5 degrees.  Hand 
grip was 5 out of 5, finger strength of all fingers on both 
hands was also 5 out of 5.  Left fingers joints moved without 
difficulty or pain and ability to grasp, squeeze a ball, and 
shake hands was normal. 

A January 2000 report of a May 1999 examination by Dr. N. D. 
reflects that the veteran's left wrist demonstrated 10 
degrees of extension and zero degrees of flexion.  There was 
full supination and pronation of the left forearm and 
handgrip strength was approximately 3 out of 5.  He commented 
that the veteran could not do push-ups or any heavy labor 
activities with his left wrist and could not do any 
repetitive work.  There was evidence of degenerative 
arthritis.  

At an April 2000 RO hearing, the veteran discussed his 
dissatisfaction with his VA wrist examination.  

In a May 2000 statement, Dr. N. D. commented that the 
veteran's 10 degrees of motion in the left wrist essentially 
represented an ankylosed joint.

On June 2000 VA examination, the veteran reported that his 
low back pain radiated into both lower extremities to about 
the knee.  Forward flexion was to 25 degrees, extension to 5 
degrees and lateral flexion to 25 degrees, bilaterally.  
There was no muscle wasting of the lower limbs and strength 
was normal.  

An October 2000 report from Dr. K. M. reflects that the 
veteran reported improvement in his low back pain.  
Examination of the low back did not reveal any points of 
tenderness.  There was pain with flexion past 90 degrees and 
with extension.  An MRI of the lumbar spine revealed right 
paracentral disc herniation at L4-L5 deforming the anterior 
thecal sac and causing mild impingement of the right L5 nerve 
root.  X-rays revealed mild narrowing of the L4/L5 disc 
space.  

A report of a December 2001 examination by Dr. S. G. reflects 
that left wrist range of motion studies revealed 15 degrees 
of active and passive palmar and dorsal motion and 20 degrees 
of active motion in the radial/ulnar deviation plane.  Range 
Intermittent clicking and locking were also noted.  
On January 2002 VA examination, the veteran complained of 
lower back spasms and difficulty bending, pushing, turning, 
and twisting.  There was no history of radicular symptoms, or 
bladder or bowel dysfunction.  On examination, there were 
mild muscle spasms of the lumbar spine.  Forward flexion of 
the lumbar spine was from zero to 70 degrees and extension 
was from zero to 20 degrees.  Lateral rotation and lateral 
flexion were from zero to 15 degrees, bilaterally.  Regarding 
the left wrist, surgical scars remained unchanged.  Left 
wrist flexion was from zero to 10 degrees, ulnar deviation 
was from zero to 12 degrees, and radial deviation was from 
zero to 15 degrees.  The veteran's handgrip strength was 
preserved.

In February 2002, the veteran underwent left wrist 
arthroscopy at Memorial Hospital of Burlington County.  

On October 2003 VA examination, there was virtually no 
movement of the wrist.  The veteran complained of only a 
minimal amount of pain.  With respect to the low back, he 
denied radicular symptoms and indicated that there was no 
history of fatigability or incoordination.  The examiner 
noted that the veteran was able to walk unassisted.  
Examination of the low back revealed a moderate degree of 
spasms.  The lumbar spine demonstrated forward flexion from 
zero to 60 degrees, extension from zero to 10 degrees, 
lateral rotation from zero to 15 degrees bilaterally, and 
lateral flexion from zero to 20 degrees bilaterally.  
Neurologically, deep tendon reflexes were symmetrical.  Motor 
testing was 5/5 in all major muscle groups in the lower 
extremities and sensory examination was unremarkable.

A private treatment record from Dr. R. Z. in March 2004 
reflects complaints of back pain and right anterior thigh 
burning pain.  Neurologic examination revealed 2+ reflexes of 
both lower extremities.  There was negative Babinski and 
clonus, bilaterally.  Muscle strength was 5/5 in both lower 
extremities.  There was no sensory deficit to light touch or 
pin prick in the lumbosacral dermatomes of the bilateral 
lower extremities.  There was no atrophy in the lower 
extremities.  The physician indicated that it was unclear 
whether the right anterior hyperesthesias and burning pain 
represented radiculopathy vs. meralgia paresthetica.  

At a December 2004 Travel Board hearing, the veteran 
discussed his left wrist pain and how it limited certain 
activities.  He reported swelling and tightness in the left 
wrist.  He stated that his back had become worse over the 
last three years, to the point where he could not bend and 
had difficulty sleeping.  In the past year, he had stayed 
home from work one or two days due to his back.  

An undated statement from the veteran's wife indicates that 
he has constant back and wrist pain.  She recalled many times 
when the wrist was red and swollen, and it made loud cracking 
noises, and that he complained of tingling and burning in the 
tips of his fingers.  She had noticed an obvious difference 
in the size of the wrists.  He had postponed or altered 
certain activities due to overwhelming pain or weakness in 
his back or wrist.  He complained to her of muscle spasms and 
pain that usually lasted for days.  He also told her that the 
pain radiated into his legs.  For the last few months he had 
missed one week a month from work due to his back.  She also 
described how his back and wrist problems affected their 
family and personal life.  

In July 2005, the veteran saw Dr. R. Z. as a follow-up for 
severe axial back pain and burning pain into the right 
anterior thigh.  The veteran reported that the pain was 
intermittent and that there was an increase in frequency of 
pain and new radiation to the right anterior thigh, calf, and 
dorsal foot in February or March.  There was no bowel or 
bladder incontinence.  He reported that the pain was 
aggravated by walking and alleviated by sitting.  Examination 
of the lumbar spine revealed tenderness to palpation in the 
paraspinal muscles and spinous processes from L3-L5.  There 
was decreased right anterior thigh sensation compared to the 
left side.  A straight leg raising test was negative.  The 
physician opined that the veteran had meralgia paresthetica 
of the right lower extremity, though not confirmed on his 
EMG.  The plan was to administer epidural steroid injection 
with a follow-up injection in 5-6 weeks and possibly consider 
surgery if the back pain remained chronic, severe, and 
intractable.

On January 2006 VA examination, the veteran complained of 
constant left wrist pain with stiffness and weakness, but no 
instability.  He reported daily flare-ups of wrist pain in 
the last 12-month period that lasted for about a half hour.  
He reported that left wrist pain was worse in the morning and 
with lifting more than 15 pounds.  Low back pain was reported 
as intermittent with stiffness and weakness, but no pain 
radiation.  The veteran reported the he no longer had burning 
pain to his right leg since his injections.  He reported two 
flare-ups of back pain in the last 12-month period that 
lasted for 10 hours.  He indicated that the pain was worse in 
the morning, in cold and damp weather, and with prolonged 
standing and walking and sitting for more than 20 minutes.  
He worked as a correction officer full time at night when 
there was less physical activity.  On left wrist examination, 
mobility was severely limited with mild dorsiflexion of zero 
to 10 degrees.  Otherwise, there was almost no range of 
motion.  Low back examination revealed active and passive 
range of motion from zero to 60 degrees and bilateral lateral 
flexion from zero to 20 degrees.  With repetitive use, motion 
was not further limited by pain, fatigue, weakness, or lack 
of endurance.  

III. Legal Criteria and Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Percentage ratings 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria. 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.

In rating disabilities involving musculoskeletal groups, a 
distinction is made between major (dominant) and minor 
extremities.  As the veteran is right-handed, his left wrist 
is the minor extremity.  

Low back

The criteria for rating disabilities of the spine were 
revised, effective September 23, 2002, and September 26, 
2003.  From their effective dates, the veteran is entitled to 
a rating under the revised criteria.  Given that the veteran 
has already been assigned a 20 percent rating, the focus is 
on the criteria that would allow a rating in excess of 20 
percent.

Addressing first the criteria initially in effect, i.e., 
those existing prior to September 23, 2002, under 38 C.F.R. § 
4.71a, Code 5295, a 40 percent rating is assigned for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under Code 5292 a 40 percent rating is warranted for severe 
limitation of lumbar motion. 

Under Code 5293, a 40 percent rating is assigned for severe 
disc disease, with recurring attacks and intermittent relief 
and a 60 percent rating is assigned for pronounced disease, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief.

The record reasonably shows a disability picture consistent 
with pronounced disc disease.  Disc disease is shown by MRI, 
and demonstrable spasm was noted on January 2006 VA 
examination.  The right lower extremity burning sensation, 
treated by injection reflects neurological findings 
appropriate to the site of diseased disc.  Significantly, 
narcotic medication is prescribed for the low back 
disability, and treating physicians have indicated that 
surgical intervention may be necessary.  While not all of the 
symptoms reflective of pronounced disc disease are shown, the 
findings reported approximate such a level of severity.  
Accordingly, the 60 percent (maximum) rating under pre-
September 23, 2002 Code 5293 is warranted.  

What remains for consideration is whether a rating in excess 
of 60 percent is warranted under any prior or revised 
applicable criteria.  Prior to September 23, 2002, the only 
rating criteria providing for a rating in excess of 60 
percent for low back disability were those for ankylosis.  A 
100 percent schedular rating was warranted when there was 
ankylosis at an unfavorable angle.  Code 5286 (2002).  
Anklyosis has never been noted, and a rating under pre-
September 23, 2002 Code 5286 clearly is not indicated.  

While the revisions which took effect September 26, 2003 
provide for rating disc disease based on incapacitating 
episodes, the maximum rating on that basis is 60 percent, and 
rating under such criteria would provide no further benefit 
to the veteran.  38 C.F.R. § 4.71a, Code 5293 (effective 
September 23, 2002).  Under the September 23, 2002 effective 
criteria a rating in excess of 60 percent would also be 
possible if there were orthopedic symptoms warranting a 40 
percent rating (which is arguably shown here by severe 
limitation of lumbar motion due to pain under Code 5292) 
along with neurological symptoms warranting at least 40 
percent (which would then combine, under 38 C.F.R. § 4.25 to 
a rating exceeding 60 percent).  Here, neurological symptoms 
warranting a separate rating of a least 40 percent are not 
shown.  See 38 C.F.R. § 4.124a.  

As the rating criteria revisions for spine disability that 
came into effect September 26, 2003 also provide for a rating 
in excess of 60 percent only with unfavorable ankylosis of 
the entire spine (See General Rating Formula for Diseases and 
Injuries of the Spine), no applicable criteria provide for a 
rating in excess of 60 percent given the findings shown.  

Left wrist

As the veteran is right-handed, the applicable criteria are 
for the nondominant (minor) wrist.  

The veteran's private physician likened the limited left 
wrist movement to ankylosis.  The RO has rated the veteran's 
disability as ankylosis (which is not actually clinically 
shown).  Ankylosis is the immobility and consolidation of a 
joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

Here, the veteran does have left wrist dorsiflexion from 0 to 
10 degrees, so true ankylosis as defined is not shown.  
Regardless, as the veteran's left wrist is already rated 20 
percent, rating the disability based on limitation of motion 
(under Code 5215) would not benefit the veteran as 20 percent 
is equivalent to the rating if the maximum rating provided 
for limitation of wrist dosiflexion was combined (under 
38 C.F.R. § 4.25) with the maximum rating provided for 
limitation of wrist palmar flexion. 

Code 5214 provides a 40 percent rating for unfavorable 
ankylosis, in any degree of palmar flexion, or with ulnar or 
radial deviation, and a 30 percent rating for ankylosis in 
any other position except favorable.  As there is no evidence 
of ankylosis in a position other than favorable, clearly a 
rating in excess of the 20 percent currently assigned is not 
warranted.  

The preponderance of the evidence is against this claim, and 
it must be denied.






ORDER

A 60 percent rating is granted for the veteran's service 
connected low back disability, subject to the regulations 
governing payment of monetary awards.

A rating in excess of 20 percent for a postoperative left 
wrist disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


